UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6614


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRADLEY ERIC PURDY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Fox, Senior
District Judge. (5:06-cr-00243-F-1; 5:12-cv-00545-F)


Submitted:   July 25, 2013                 Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bradley Eric Purdy, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Felice McConnell Corpening,
Gaston Williams, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bradley     Eric    Purdy      seeks    to     appeal    the        district

court’s order construing his notice of appeal as a motion for

reconsideration      and   denying     it.        This     court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory      and       collateral    orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                  The order Purdy seeks

to    appeal    is   neither    a    final        order    nor     an     appealable

interlocutory or collateral order.               Accordingly, we dismiss the

appeal for lack of jurisdiction.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           DISMISSED




                                          2